Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/19/2022 has been entered. Claims 1, 4 and 8-9 have been amended.  Claims 5, 7 and 11-20 have been cancelled. Claims 1-4, 6, and 8-10 are pending in this application.

Response to Argument
Applicant's arguments with respect to amended independent claims 1 and 4 rejection under 35 U.S.C 102 have been fully considered and persuasive. The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-4, 6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Brandwine et al. (U.S Patent No. 10,079,842 B1, referred to as Brandwine) and Steinberg (U.S Patent No. 10,395,029 B1, referred to as Steinberg). 

Brandwine discloses a computing resource service provider for providing customers with a block-level forensics service. Logical volumes associated a customer 

Steinberg discloses a memory which comprises software that supports a software virtualization architecture, including (i) a virtual machine operating in a guest environment and including a process that is configured to monitor behaviors of data under analysis within the virtual machine and (ii) a threat protection component operating in a host environment. The threat protection component is configured to classify the data under analysis as malicious or non-malicious based on the monitored behaviors.

However, regarding claim 1, the prior art of Brandwine and Steinberg when taken in the context of the claim as a whole do not disclose nor suggest, “a virtual OS which runs on the virtual machine, wherein executable code running on the virtual OS is not compatible with the operating system of the user's computing device.”.

However, regarding claim 4, the prior art of Brandwine and Steinberg when taken in the context of the claim as a whole do not disclose nor suggest, “wherein the software running on the CPU is a virtual machine OS that runs software that is not compatible with a host operating system of host computing device, wherein executable code running on the virtual machine OS is not compatible with an operating system of the user's computing device.”.

Claims 2-3 depend on claim 1 and claims 6 and 8-10 depend on claim 4, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HASSAN SAADOUN/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435